i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00591-CV

                                 IN RE Lasker O’KEEFE HEREFORD

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 25, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 13, 2010, relator Lasker O’Keefe Hereford filed a petition for writ of mandamus,

complaining of the trial court’s July 26, 2010 Order Authorizing Rule 202 Deposition of Elmo

Lopez, Sr. The court has considered relator’s petition for writ of mandamus and is of the opinion

that relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX . R. APP . P. 52.8(a).

                                                                       PER CURIAM




           1
          … This proceeding arises out of Cause No. 2010-CVQ-001150-D4, styled In re Petition of: Charles B. Block,
Trustee for the Anna L. Block Trust, and The San Antonio Area Foundation, in the 406th Judicial District Court, Webb
County, Texas, the Honorable Oscar J. Hale, Jr. presiding. However, the order complained of was signed by the
Honorable Ron Carr, visiting judge.